 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF CALIFORNIA
 7   RAFAEL ARROYO, JR.,                              OLD CASE NO: 1:18-cv-01546-LJO-SAB
 8
                            Plaintiff,                NEW CASE NO: 1:18-cv-01546-SAB
 9
                      v.
10
                                                      ORDER ASSIGNING ACTION TO U.S.
11   JADWINDER SINGH, ALKESH KAUR                     MAGISTRATE JUDGE FOR ALL
     DHALIWAL, and RANIA OIL COMPANY,                 PURPOSES PURSUANT TO THE
12   INC.,                                            CONSENT OF ALL PARTIES
13
                            Defendants.
14
15          Pursuant to 28 U.S.C. §636(c)(1), all parties have consented to the conduct before a
16   U.S. Magistrate Judge of all further proceedings in this action, including trial and entry of
17   judgment. Accordingly, this Court ASSIGNS this action to U.S. Magistrate Judge Stanley A.
18   Boone for all further purposes and proceedings. Further papers shall bear the new case number
19   1:18-cv-01546-SAB.
20          U.S. District Judge Lawrence J. O'Neill will take no further action in this case. Law
21   and motion, pretrial conference and trial dates will need to be reset before Magistrate Judge
22   Boone as necessary.
23
24   IT IS SO ORDERED.
25
        Dated:    February 7, 2019                       /s/ Lawrence J. O’Neill _____
26                                              UNITED STATES CHIEF DISTRICT JUDGE
27
28

                                                  1
